Citation Nr: 0516828	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral foot 
disabilities, to include arthritis, bursitis, neuromas, 
displaced tibial sesamoid, and varum, varus, and valgus 
deformities.  

2.  Entitlement to service connection for pes planus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridget Cougevan, Law Clerk





INTRODUCTION

The veteran had active military service from August 1952 to 
August 1956, and is a veteran of the Korean Conflict. 

This matter comes before the Board of Veteran Appeals (Board) 
on appeal from an December 2003 rating decision of the 
Department of Veteran Affairs (VA), Regional Office (RO) in 
Detroit, Michigan, which denied service connection for pes 
planus, arthritis of both feet, bursitis of the feet, 
neuroma, displaced tibial sesamoid, and varum, varus, and 
valgus deformities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for bilateral foot 
disabilities, which he contends began during active military 
service, and have continued since that time.
Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is not ready for appellate review.  

Firstly, the veteran's complete service medical records have 
not been obtained, and the record does not reflect whether 
the RO has undertaken a comprehensive search for these 
documents.  The only service record in evidence is the 
veteran's discharge examination report, which states that the 
veteran had fallen arches and was treated by the orthopedic 
clinic.  

Under 38 U.S.C.A § 5103A, as enacted as part of the Veterans 
Claims Assistance Act (VCAA), VA must reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that it is unable to obtain records with respect 
to the claim, including an identification of the records it 
was unable to obtain; a brief explanation of the efforts that 
VA made to obtain those records; and a description of any 
further action to be taken with respect to the claim.  
Further whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  As 
part of this effort, VA must attempt to obtain the claimant's 
service medical records.  38 U.S.C.A § 5103A(b),(c).  

It has been held that the VA has an increased responsibility 
to ensure that the veteran is informed as to the possibility 
of alternate sources to substantiate his service record. 
Garlejo v. Derwinski, 2 Vet. App. 619 (1992). The VA's duty 
to explain its findings and conclusion is heightened in cases 
where service records are missing or destroyed. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  It has also been held 
that where service records are missing or destroyed, VA must 
provide a thorough "explanation to the veteran on how service 
records are maintained, why the searches undertaken 
constitute a reasonably exhaustive search, and why further 
efforts would not be justified." Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). 

As noted, the veteran's complete service medical records have 
not been obtained.  The RO will be directed upon remand to 
again attempt their retrieval, and if they cannot be located, 
the RO must make a specific finding to that effect, in 
accordance with the above-cited provisions of the VCAA.  In 
this regard, the veteran's report of separation from the 
Armed Forces indicates that he was transferred to the Air 
Force Reserves, although it is unknown whether such an action 
in the veteran's case involved the placement of his name on 
an inactive or active Reserve listing.  Because the veteran's 
complete service medical records may be in the possession of 
an Air Force reserve organization, the veteran will be 
requested to provide clarifying information as to whether he 
served as an active member of such an organization.


Further, the medical record is also not ready for appellate 
review.  The challenged rating decision states that the 
veteran has congenital pes planus, but this medical 
conclusion does not appear to have support anywhere in the 
available medical records. It is well-settled that VA 
adjudicators may consider only independent medical evidence 
to support their findings and may not rely on their own 
unsubstantiated medical conclusions. If the medical evidence 
of record is insufficient, VA may supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Stated alternatively, it is unknown upon what basis the 
veteran's claim, at least pertaining to pes planus, was 
denied as being a congenital disorder.  The RO will therefore 
be directed to reconsider its finding in this respect.  

Finally, as to any other evidence that may be relevant, the 
law provides that in order to establish service connection 
for a disability, the evidence must show that it resulted 
from a disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  The veteran's contention is that he incurred 
various foot disabilities in service, and that the disorders 
have been continuously present since that time.

Thus for consideration in this matter are the provisions of 
38 C.F.R. § 3.303(b)   pertaining to chronicity of a disorder 
or continuity of symptoms.  Under 38 C.F.R. 
§ 3.303(b), a veteran may utilize "the chronic disease shown 
as such in service" provision when the evidence 
demonstrates: (1) that the veteran had a chronic disease in 
service, or during an applicable presumptive period; and, (2) 
that the veteran presently has the same condition.  With 
respect to the first element there are two questions; (a) is 
medical evidence needed to demonstrate the existence in 
service or in the presumption period of such a chronic 
disease, or will lay evidence suffice; and, (b) must such 
evidence be contemporaneous with the time period to which it 
refers, or can post-service or post-presumption-period 
evidence address existence in service.  Savage v. Gober, 10 
Vet. App. 488 (1997)

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption- period may suffice.  The Court noted that the 
language of the regulation (i.e, "first shown as a clear-cut 
clinical entity, at some later date") appears to contemplate 
the use of post- service or post-presumption-period evidence 
of in-service or presumption-period disease.  Further, to the 
extent that the language of the regulation is ambiguous, 
"interpretive doubt is to be construed in the veteran's 
favor."  Savage, supra, citing Brown v. Gardner, 513 U.S. 
115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 
 
Because the service medical records are incomplete and the 
veteran was not informed of the need for alternative sources 
of evidence, there has not yet been an adequate determination 
of chronicity or continuity, and the RO will be directed to 
consider these provisions upon readjudication of the claim, 
after directed development.


In this regard and through this document, the veteran is 
advised that even if his service medical records cannot be 
located, he can still provide evidence of continuity of 
symptomatology. Currently, "fallen arches" are mentioned on 
the discharge examination report and the veteran's private 
medical records begin in September 1996. The veteran is 
advised that the RO, and possibly the Board, will ultimately 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  However, 
the veteran may submit medical records for any doctors seen 
for the claimed disability between August 1956 and September 
1996. The veteran can also provide evidence from others 
indicating that they recall relevant symptoms or complaints 
made during service and continuing thereafter, including but 
not limited to the statements of treating physicians, family 
members, co-workers, former supervisors, and acquaintances. 

Accordingly, the case is hereby REMANDED for the following 
action:

1.	The RO will request that the veteran 
report if he  was transferred to the 
active Air Force Reserves after 
discharge, as was stated on Form DD-214. 
If so, they must determine the unit the 
veteran served in, and request any Air 
Force Reserve Records from NPRC.  
Contemporaneous with this effort, the RO 
will advise the veteran that he may 
submit any evidence of continuity of 
symptoms or that bearing on chronicity of 
treatment since military discharge, as is 
noted above.

2. Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed. 
Thereafter, the RO should ensure that no 
other notification or development action, 
in addition to that directed above, is 
required. If further action is required, 
the RO should undertake it before further 
adjudication of the claims.  After 
completing any additional development 
deemed necessary, the RO should 
readjudicate the issues that remain on 
appeal, in light of any additional 
evidence added to the records assembled 
for appellate review. The RO's attention 
is called to the ruling as stated above, 
in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); as well as the law regarding 
the need for a comprehensive search for 
service records as stated in the VCAA, as 
above. 

3.  If any of the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained after the issuance of the SOC in 
February 2004, and an opportunity to 
respond. 

The case should then be returned to the Board for further 
appellate consideration, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



